Citation Nr: 0637817	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant had active service from August 1973 to 
August 1977.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2006, it was remanded to the 
Department of Veterans Affairs (VA) in Oakland, California, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in August 2006, and the case was returned to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran's service representative 
submitted a statement indicating that the veteran has 
requested that he be scheduled for a videoconference hearing 
before a Veterans Law Judge of the Board.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2006), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire for one.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to 
appear at a videoconference hearing at 
the Houston, Texas, Regional Office 
before a Veterans Law Judge of the 
Board, as soon as it may be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


